Case 2:20-cv-00119-JRG Document 1-5 Filed 04/23/20 Page 1 of 13 PageID #: 80




                          Exhibit E
Case 2:20-cv-00119-JRG Document 1-5 Filed 04/23/20 Page 2 of 13 PageID #: 81
                                   111111  1111111111111111111111111111111111111111111111111111111111111
                                                                                           US008169187B2


c12)   United States Patent                                            (10)   Patent No.:     US 8,169,187 B2
       Fischer et al.                                                  (45)   Date of Patent:     *May 1, 2012

(54)   MULTIFUNCTIONAL CHARGER SYSTEM                             (51)    Int. Cl.
       AND METHOD                                                         HOlM 10146                     (2006.01)
                                                                  (52)    U.S. Cl. ....................................................... 320/111
(75)   Inventors: Daniel M. Fischer, Waterloo (CA); Dan           (58)    Field of Classification Search .................. 320/107,
                  G. Radut, Waterloo (CA); Michael F.                                                                       320/111, 114, 140
                  Habicher, Cambridge (CA); Quang A.                      See application file for complete search history.
                  Luong, Kitchener (CA); Jonathan T.
                                                                  (56)                       References Cited
                  Malton, Kitchener (CA)
                                                                                     U.S. PATENT DOCUMENTS
(73)   Assignee: Research In Motion Limited, Waterloo,
                 Ontario (CA)                                            3,775,659 A         1111973 Carlsen, II
                                                                                                 (Continued)
( *)   Notice:      Subject to any disclaimer, the term of this
                    patent is extended or adjusted under 35                     FOREIGN PATENT DOCUMENTS
                    U.S.C. 154(b) by 0 days.                      CA                   2517333              9/2002

                    This patent is subject to a terminal dis-                                    (Continued)
                    claimer.                                                           OTHER PUBLICATIONS

(21)   Appl. No.: 13/175,487                                      Canadian Office Action for Canadian Application No. 2,374,344
                                                                  dated Mar. 12, 2004 (3 pages).
(22)   Filed:       Jul. 1, 2011                                                                 (Continued)
                    (Under 37 CFR 1.47)
                                                                  Primary Examiner- Edward Tso
(65)                   Prior Publication Data                     (74) Attorney, Agent, or Firm- Finnegan, Henderson,
                                                                  Farabow, Garrett & Dunner, LLP
       US 2011/0285346 AI          Nov. 24, 2011
                                                                  (57)                          ABSTRACT
                 Related U.S. Application Data
                                                                  An adapter for providing a source of power to a mobile device
(63)   Continuation of application No. 12/905,934, filed on       through an industry standard port is provided. In accordance
       Oct. 15, 2010, now Pat. No. 7,986,127, which is a          with one aspect of the invention, the adapter comprises a plug
       continuation of application No. 12/714,204, filed on       unit, a power converter, a primary connector, and an identifi-
       Feb. 26, 2010, now Pat. No. 7,834,586, which is a          cation subsystem. The plug unit is operative to couple the
       continuation of application No. 12/268,297, filed on       adapter to a power socket and operative to receive energy
       Nov. 10, 2008, now Pat. No. 7,737,657, which is a          from the power socket. The power converter is electrically
       continuation of application No. 11/749,680, filed on       coupled to the plug unit and is operable to regulate the
       May 16, 2007, now Pat. No. 7,453,233, which is a           received energy from the power socket and to output a power
       continuation of application No. 11/175,885, filed on       requirement to the mobile device. The primary connector is
       Jul. 6, 2005, now Pat. No. 7,239,111, which is a           electrically coupled to the power converter and is operative to
       continuation of application No. 10/087,629, filed on       couple to the mobile device and to deliver the outputted power
       Mar. 1, 2002, now Pat. No. 6,936,936.                      requirement to the mobile device. The identification sub-
                                                                  system is electrically coupled to the primary connector and is
(60)   Provisional application No. 60/330,486, filed on Oct.
                                                                  operative to provide an identification signal.
       23, 2001, provisional application No. 60/273,021,
       filed on Mar. 1, 2001.                                                        18 Claims, 4 Drawing Sheets
Case 2:20-cv-00119-JRG Document 1-5 Filed 04/23/20 Page 3 of 13 PageID #: 82


                                                              US 8,169,187 B2
                                                                         Page 2


                 U.S. PATENT DOCUMENTS                                            2006/0181241   A1    8/2006   Veselic
                                                                                  2007/0108938   A1    5/2007   Veselic
     4,433,251   A       2/1984   Banks eta!.                                     2009/0128091   A1    5/2009   Purdy et a!.
     4,510,431   A       4/1985   Winkler                                         2009/0130874   A1    5/2009   Englund
     5,173,855   A      12/1992   Nielsen et a!.                                  2010/0052620   A1    3/2010   Wong
     5,229,649   A       7/1993   Nielsen et a!.                                  2010/0060233   A1    3/2010   Kung eta!.
     5,272,475   A      12/1993   Eaton eta!.                                     2010/0201308   A1    8/2010   Lindholm
     5,444,378   A       8/1995   Rogers
     5,631,503   A       5/1997   Cioffi                                                   FOREIGN PATENT DOCUMENTS
     5,638,540   A       6/1997   Aldous
     5,651,057   A       7/1997   Blood eta!.                                 EP                0684680          1111995
     5,769,877   A       6/1998   Barreras, Sr.                               EP                1198049           4/2002
     5,850,113   A      12/1998   Weimer eta!.                                JP             2005063355           3/2005
     5,939,860   A       8/1999   William                                     wo               01101330           1/2001
     6,006,088   A      12/1999   Couse
                                                                                                  OTHER PUBLICATIONS
     6,104,162   A       8/2000   Sanisbury et a!.
     6,104,759   A       8/2000   Carkner et a!.                              Charging Big Supercaps, Portable Design, p. 26, Mar. 1997.
     6,130,518   A      10/2000   Gabehart et al.                             Electric Double-Layer Capacitors, vol. 2, Oct. 25, 1996, (Japan,
     6,138,242   A      10/2000   Massman et a!.                              Tokin Corp., Cat. No. EC-200E).
     6,184,652   B1      2/2001   Yang                                        Supercapacitor: User's Manual, vol. 2, Japan, Tokin Corporation,
     6,211,649   B1      4/2001   Matsuda
                                                                              Jan. 1997 (47 pages).
     6,252,375   B1      6/2001   Richter et al.
     6,255,800   B1      7/2001   Bork                                        U.S. Office Action for U.S. Appl. No. 10/087,629 dated Sep. 7, 2004
     6,283,789   B1      9/2001   Tsai                                        (6 pages).
     6,357,011   B2      3/2002   Gilbert                                     U.S. Office Action for U.S. Appl. No. 111175,885 dated Apr. 4, 2006
     6,397,696   B2      6/2002   Ogarni                                      (5 pages).
     6,663,420   B1     12/2003   Xiao                                        U.S. Office Action for U.S. Appl. No. 111175,885 dated Oct. 20, 2005
     6,668,296   B1     12/2003   Dougherty et a!.                            (8 pages).
     6,738,856   B1      5/2004   Milleyet a!.                                U.S. Office Action for U.S. Appl. No. 11/749,680 dated Sep. 25, 2007
     7,159,132   B2      112007   Takahashi eta!.                             (9 pages).
     7,170,259   B2      112007   Veselic                                     U.S. Office Action for U.S. Appl. No. 12/174,204 dated Aug. 5, 2010
     7,340,627   B1      3/2008   Harvey                                      (11 pages).
     7,629,767   B2     12/2009   Kang
                                                                              U.S. Office Action for U.S. Appl. No. 12/268,297 dated Aug. 18,
     7,631,111   B2     12/2009   Monks eta!.
     7,698,490   B2      4/2010   Terrell, II                                 2009 (9 pages).
     7,737,657   B2      6/2010   Fischer et al.                              U.S. Office Action for U.S. Appl. No. 12/905,934 dated Nov. 29,
     7,812,565   B2     10/2010   Bayne et al.                                2010 (11 pages).
     7,834,586   B2     1112010   Fischer et al.                              U.S. Office Action for U.S. Appl. No. 111175,885 dated Aug. 24,
     7,884,570   B2      212011   Purdy eta!.                                 2006 (6 pages).
     7,986,127   B2 *    7/2011   Fischer et al. . ............... 320/111    U.S. Office Action for U.S. Appl. No. 12/714,204 dated Aug. 5, 2010
 200110003205    A1      6/2001   Gilbert                                     (11 pages).
 2003/0034898    A1      2/2003   Sharnoon et a!.                             Office Action for U.S. Appl. No. 13/175,509 dated Nov. 30, 2011 (9
 2004/0063464    A1      4/2004   Akarn eta!.                                 pages).
 2004/0251878    A1     12/2004   Veselic
 2005/0269883    A1     12/2005   Drader eta!.                                * cited by examiner
             Case 2:20-cv-00119-JRG Document 1-5 Filed 04/23/20 Page 4 of 13 PageID #: 83




                                                                                                                              ~
                                                                                                                              00
~~/¥ i--;-;~~~;~;,~~i~;;;,~-----r==~s~===                                                             46    11                •
                                                                                                                              ~
                                                                                                                              ~
     t                                                                                                   I f                  ~
                         Other Device Subsystems                                   Keyboard           50 11                   ~
    1
    I
     J                                          RAM                                Speaker
                                                                                                         I I
                                                                                                      48 I I
                                                                                                                             =~




     1                                       Flash Memory                         Microphone          52     II   FIG. 1
     ~                . 14                                                  L..-------\.:1~                   i              ~
     . r-2~------------t                                             ::          "Auxiliary I/O               1
                                                                                                                            ~
                                                                                                                            ~
                                                                                                                             ....
     I                   22          ,     .             32 I        Q.                                40     I              N

     if                                    1
                                         nas                 I       .g                               18      I              ....
                                                                                                                             0
                                                                                                                             N

     II            Receiver                        DSP               o                                        I
     iI                                                      J       ~                                        t        56
     Jl                             Control                  1       ~                                Data    I    Datal     rFJ
     tl                                                      I       "'"I                         •
                                                                                                                  Power
                                                                                                                             =-
                                                                                                                             ('D


                                                             l                                                               .....
                                                                                                                             ('D

     lI
                              30
                                                                                  Connector                   I   Source     ....
     tl                                                      1                       .                Powerl                 0
                                                                                                                             .....
     11               LOs                                    l                       ·.~                      I              .j;o.



         {                                                   1               r--~ ·---c~o-,:
     !1\         28                                          :               t     Charging                  r1
     i1                        24
                                         •                   t                   Subsystem &                 I1
     11                .             S! na1s                 l               l Power Distribution
                                                                                        I1
                 Transmitter                                                            1t                                   d
     11                                1                                     1                   58                          rJl
     II                  Control        t 12                                 I          I l 10                              _.010
     11 - - - - - - - - - ,_-- - - - _ J                                     I   Battery1 L.)60                              """"'
                                                                                                                             0'1
     I                                                                       I      ·   II                                  _.'-C
     "
     l--------~                    . . . . _______ . _.,. __ . . .,. . . . . . . . . . . . . -...,._.. _____ _
                                                                            ~
                                                                             L---------1 I                                  """"'
                                                                                                                            010
                                                                                                                            -....l

                                                                                                                            =
                                                                                                                            N
Case 2:20-cv-00119-JRG Document 1-5 Filed 04/23/20 Page 5 of 13 PageID #: 84


U.S. Patent            May 1, 2012             Sheet 2 of 4                      US 8,169,187 B2




                                                                            i•
               ~~~~*-~w~w~w••••••••w•••••••~••••••••••••••••••••---•••••••~•j
                      r114D            _.....-1148       r114
                      "D" Plug         "B"Piug         Other Plug
                      Adapter          Adapter         Adapters

                      /"'_1100         .,-1108           r110
                          UK           European           Other
   110N                Power             Power            Power
                       Socket           Socket           Sockets



                                    FIG. 2
Case 2:20-cv-00119-JRG Document 1-5 Filed 04/23/20 Page 6 of 13 PageID #: 85


U.S. Patent                  May 1, 2012          Sheet 3 of 4                 US 8,169,187 B2




                      ~--------------------~210
                          Voltage Detected on Vbus line
                        (power portion of USB connector)




                      Yes
                                                                        ~,




                                                            USB Host or !-- 240
                       '!~                                  Hub Detected
  230   ........   USB Adapter
                    Detected                                            ~ "'

                                                                    Await              250
                                                                                   ~
                                                            Enumeration
                                           260
                                             '\
                               ....,... Charge Battery
                                         As Required             ----
                                            FIG. 3
Case 2:20-cv-00119-JRG Document 1-5 Filed 04/23/20 Page 7 of 13 PageID #: 86


U.S. Patent               May 1, 2012               Sheet 4 of 4         US 8,169,187 B2




                  314N r314D             ....... 3148     .,.,....314
                                                           Other
        "N" Plug     "D .. Plug          "8" Plug
                                                            Plug
        Adapter       Adapter            Adapter
                                                         .Adapt~rs

                   310N
                          ,...... 3100    /"" 3108        r310
        American           UK            European          Other
         Power        Power                Power           Power        . L€?9t¥Pit
         Socket       Socket               Socket


                                             FIG. 4
                                                          Sockets


                                                                        W%
Case 2:20-cv-00119-JRG Document 1-5 Filed 04/23/20 Page 8 of 13 PageID #: 87


                                                      US 8,169,187 B2
                               1                                                                       2
     MULTIFUNCTIONAL CHARGER SYSTEM                                     enumeration in order to be compliant with the current USB
              AND METHOD                                                specification in drawing power from the USB interface.
                                                                        Although a mobile device could be adapted to participate in
           CROSS-REFERENCE TO RELATED                                   enumeration when drawing power over the USB interface, it
                  APPLICATIONS                                          would be preferable in many situations, such as when a host
                                                                        would not be available, as often happens during normal use of
   This is a continuation application of U.S. patent applica-           a mobile device, to be able to utilize alternate power sources
tion Ser. No. 12/905,934, filed Oct. 15, 2010, by Daniel M.             such as conventional AC outlets and DC car sockets that are
Fischer, eta!. and entitled "Multifunctional Charger System             not capable of participating in enumeration to supply power
and Method," which is a continuation of U.S. patent applica-       10   to the mobile device via a USB interface.
tion Ser. No. 12/714,204, filed Feb. 26, 2010, by Daniel M.
Fischer, eta!. and entitled "Multifunctional Charger System                                      SUMMARY
and Method," which is a continuation of U.S. patent applica-
tion Ser. No. 12/268,297, filed Nov. 10, 2008, now U.S. Pat.               An adapter for providing a source of power to a mobile
No. 7,737,657 issued on Jun. 15,2010, by Daniel M. Fischer,        15   device through an industry standard port is provided. In
eta!. and entitled "System and Method for Charging a Battery            accordance with one aspect of the invention, the adapter
in a Mobile Device," which is a continuation of U.S. patent             comprises a plug unit, a power converter, a primary connec-
application Ser. No. 11/749,680, filed May 16, 2007, now                tor, and an identification subsystem. The plug unit is operative
U.S. Pat. No. 7,453,233 issued on Nov. 18, 2008, by Daniel              to couple the adapter to a power socket and operative to
M. Fischer, et a!. and entitled "Adapter System and Method         20   receive energy from the power socket. The power converter is
for Powering a Device," which is a continuation ofU.S. patent           electrically coupled to the plug unit and is operable to regulate
application Ser. No. 11/175,885, filed on Jul. 6, 2005, now             the received energy from the power socket and to output a
U.S. Pat. No. 7,239,111 issued on Jul. 3, 2007, by Daniel M.            power requirement to the mobile device. The primary con-
Fischer, eta!. and entitled "Universal Serial Bus Adapter for           nector is electrically coupled to the power converter and is
a Mobile Device," which is a continuation of U.S. patent           25   operative to couple to the mobile device and to deliver the
application Ser. No. 10/087,629, filed Mar. 1, 2002, now U.S.           outputted power requirement to the mobile device. The iden-
Pat. No. 6,936,936 issued on Aug. 30, 2006, by Daniel M.                tification subsystem is electrically coupled to the primary
Fischer, eta!. and entitled "Multifunctional Charger System             connector and is operative to provide an identification signal.
and Method," which claims priority from U.S. Provisional                   In accordance with another aspect, a USB adapter for pro-
Application No. 60/273,021, filed Mar. 1, 2001, by Daniel M.       30   viding a source of power to a mobile device through a USB
Fischer, eta!. and entitled "System and Method for Adapting             port is provided. The USB adapter comprises a plug unit, a
a USB to Provide Power for Charging a Mobile Device" and                power converter, a primary USB connector, and an identifi-
U.S. Provisional Application No. 60/330,486, filed Oct. 23,             cation subsystem. The plug unit is operative to couple the
2001, by Daniel M. Fischer, eta!. and entitled "multifunc-              USB adapter to a power socket and operative to receive
tional Charger System and Method." Each of the above patent        35   energy from the power socket. The power converter is elec-
applications is hereby incorporated herein by reference in its          trically coupled to the plug unit and is operable to regulate the
entirety for all purposes.                                              received energy from the power socket and to output a power
                                                                        requirement to the mobile device. The primary USB connec-
                      BACKGROUND                                        tor is electrically coupled to the power converter and is opera-
                                                                   40   tive to couple to the mobile device and to deliver the outputted
   This invention relates generally to power adapters. More             power requirement to the mobile device. The identification
particularly, the invention relates to power adapters for use           subsystem is electrically coupled to the primary connector
with mobile devices.                                                    and is operative to provide an identification signal.
   Providing an external source of power to a mobile device,               Another aspect provides a USB adapter for providing a
such as a personal digital assistant ("PDA"), mobile commu-        45   source of power to a mobile device through a USB port. The
nication device, cellular phone, wireless two-way e-mail                USB adapter comprises a plug unit, a power converter, a
communication device, and others, requires design consider-             primary USB connector, and an auxiliary USB adapter. The
ations with respect to both the mobile device and the power             plug unit is operative to couple the USB adapter to a power
source. With regard to the mobile device, most mobile devices           socket and operative to receive energy from the power socket.
provide a distinct power interface for receiving power from a      50   The power converter is electrically coupled to the plug unit
power source, for instance to recharge a battery, and a sepa-           and is operable to regulate the received energy from the power
rate data interface for communicating. For example, many                socket and to output a power requirement to the mobile
mobile devices presently use USB (Universal Serial Bus)                 device. The primary USB connector is electrically coupled to
interfaces for communicating and use a separate power inter-            the power converter and is operative to couple to the mobile
face, such as a barrel connector, for receiving power.             55   device and to deliver the outputted power requirement to the
   It is desirable, however, to have a combined power and data          mobile device. The auxiliary USB connector has data lines
interface. The mobile devices that do have combined power               that are electrically coupled to the data lines of the primary
and data interfaces typically use non-standard and sometimes            USB connector.
proprietary interfaces. Consequently, combined interfaces for              Yet another aspect provides a method for providing energy
a particular manufacturer's mobile device may not be com-          60   to a mobile device using a USB adapter that comprises a plug
patible with combined interfaces for mobile devices provided            unit, a primary USB connector, a power converter electrically
by other manufacturers.                                                 coupled between the plug unit and the primary USB connec-
   Although the USB interface can be used as a power inter-             tor, and an identification subsystem electrically coupled to the
face, the USB is typically not used for that purpose by mobile          primary USB connector. The method comprising the steps of
devices. In accordance with the USB specification, typical         65   coupling the USB connector to the mobile device, coupling
USB power source devices, such as hubs and hosts, require               the plug unit to a power socket, outputting a power require-
that a USB device participate in a host-initiated process called        ment to the mobile device via the power converter and the
Case 2:20-cv-00119-JRG Document 1-5 Filed 04/23/20 Page 9 of 13 PageID #: 88


                                                       US 8,169,187 B2
                               3                                                                         4
USB connector, and providing an identification signal to the             means for receiving power from an external power source.
mobile device, via the identification subsystem and the USB              The power subsystem 20 provides the mobile device 10 with
connector, that is operative to inform the mobile device that            a local power source.
the USB adapter is not limited by the power limits imposed by               The exemplary communication subsystem 14 comprises
the USB specification.                                                   components such as a receiver 22, a transmitter 24, antenna
   In accordance with another aspect, a powering system for a            elements 26 and 28, local oscillators (LOs) 30, and a process-
mobile device having a USB connector is provided. The pow-               ing module such as a digital signal processor (DSP) 32. The
ering system comprises a power distribution subsystem in the             particular design of the communication subsystem 14 and the
mobile device that is operable to receive energy through the             components used therein can vary. It would be apparent to one
USB connector and to distribute the energy to at least one          10
                                                                         of ordinary skill in the art to design an appropriate commu-
component in the mobile device and a USB adapter that is                 nication subsystem using conventional methods and compo-
operative to couple to the USB connector. The USB adapter                nents to operate over a communication network 34 based on
comprises a plug unit for coupling to a power socket and that            the parameters necessary to operate over that communication
is operable to receive energy from the power socket, a power
                                                                    15
                                                                         network. For example, a mobile device 10 geographically
converter electrically coupled to the plug unit for regulating
                                                                         located in North America may include a communication sub-
the received energy and for providing a power requirement to
                                                                         system 14 designed to operate within the Mobitex™ mobile
the power distribution subsystem, and an identification sub-
                                                                         communication system or DataTAC™ mobile communica-
system that is operable to transmit an identification signal that
is operative to identify the USB adapter as not being limited            tion system, whereas a mobile device 10 intended for use in
by the power limits imposed by the USB specification.               20   Europe may incorporate a General Packet Radio Service
                                                                         (GPRS) communication subsystem 14.
       BRIEF DESCRIPTION OF THE DRAWINGS                                    Network access requirements will also vary depending
                                                                         upon the type of network 34. For example, in the Mobitex and
   In order that the invention identified in the claims may be           DataTAC networks, mobile devices 10 are registered on the
more clearly understood, preferred embodiments thereof will         25   network using a unique personal identification number or PIN
be described in detail by way of example, with reference to              associated with each device. In GPRS networks however,
the accompanying drawings, in which:                                     network access is associated with a subscriber or user of a
   FIG. 1 is a schematic diagram of an exemplary mobile                  mobile device 10. A GPRS device therefore requires a sub-
device which has an industry standard interface;                         scriber identity module (not shown), commonly referred to as
   FIG. 2 is a schematic diagram of a first embodiment of a         30   a SIM card, in order to operate on a GPRS network. Without
USB adapter that is coupled to an exemplary mobile device;               a SIM card, a GPRS device will not be fully functional. Local
   FIG. 3 is a flow chart illustrating an exemplary use of a             or non-network communication functions (if any) may be
USB adapter with a mobile device; and
                                                                         operable, but the mobile device 10 will be unable to carry out
   FIG. 4 is a schematic diagram of an additional exemplary
                                                                         any functions involving communications over the network
embodiment of a USB adapter that is coupled to both an              35
                                                                         34.
exemplary mobile device and an external battery.
                                                                            When required, after the network registration or activation
                DETAILED DESCRIPTION                                     procedures have been completed, a mobile device 10 may
                                                                         send and receive communication signals over the network 34.
                  Exemplary Mobile Device                           40   Signals received by the receiver antenna 26 through a com-
                                                                         munication network 34 are input to the receiver 22, which
   Turning now to the drawing figures, shown in FIG. 1 is a              may perform such common receiver functions as signal
schematic diagram of an exemplary mobile communication                   amplification, frequency down conversion, filtering, channel
device 10 which has an industry standard interface. The                  selection and the like, and in the exemplary system shown in
mobile communication device 10 is preferably a two-way              45   FIG. 1, analog to digital conversion. Analog to digital con-
communication device having at least voice or data commu-                version of a received signal allows more complex communi-
nication capabilities. Preferably, the mobile device 10 is also          cation functions such as demodulation and decoding to be
capable of communicating over the Internet, for example, via             performed in a DSP 32. Similarly, signals to be transmitted
a radio frequency ("RF") link. Examples of types of devices              are processed, including modulation and encoding for
that could be classified as a mobile device 10 include a data       50   example, by the DSP 32 and input to the transmitter 24 for
messaging device, a two-way pager, a cellular telephone with             digital to analog conversion, frequency up conversion, filter-
data messaging capabilities, a wireless Internet appliance, a            ing, amplification and transmission over the communication
data communication device (with or without telephony capa-               network 34 via the transmitter antenna 28.
bilities), a personal digital assistant ("PDA"), a wireless two-            Also, in the exemplary communication subsystem 14, the
way e-mail communication device, and others.                        55   DSP 32 processes communication signals and also provides
   The exemplary mobile device 10 comprises a microproces-               for receiver and transmitter control. For example, the gains
sor 12, a communication subsystem 14, input/output ("I/0")               applied to communication signals in the receiver 22 and trans-
devices 16, an industry standard interface 18 which in this              mitter 24 may be adaptively controlled through automatic
example is a USB port, and a power subsystem 20. The                     gain control algorithms implemented in the DSP 32.
microprocessor 12 controls the overall operation of the             60      In implementing its control function, the microprocessor
mobile device 10. The communication subsystem 14 pro-                    12 in the exemplary mobile device 10 executes an operating
vides the mobile device 10 with the ability to communicate               system. The operating system software used by the micropro-
wirelessly with external devices such as other mobile devices            cessor 12 is preferably stored in a persistent store such as flash
and other computers. The I/0 devices 16 provide the mobile               memory 36, or alternatively read only memory (ROM) or
device 10 with input/output capabilities for use with a device      65   similar storage element. The microprocessor 12 may also
user. The USB port 18 provides the mobile device 10 with a               enable the execution of specific device applications, which
serial port for linking directly with other computers and/or a           preferably are also stored in a persistent store. The operating
Case 2:20-cv-00119-JRG Document 1-5 Filed 04/23/20 Page 10 of 13 PageID #: 89


                                                    US 8,169,187 B2
                              5                                                                      6
system, specific device applications, or parts thereof, may              The USB port 18 provides the mobile device 10 with a
also be temporarily loaded into a volatile store such as in           serial port for linking directly with other computers to
RAM38.                                                                exchange data and/or to receive power. The USB port 18 also
   A predetermined set of applications which control basic            provides the mobile device 10 with a means for receiving
device operations, including at least data and voice commu-           power from an external power source. For example, in a
nication applications for example, will normally be installed         personal digital assistant (PDA)-type communication device,
on the mobile device 10 during manufacture. One such appli-           the USB port 18 could be used to allow the mobile device 10
cation loaded on the mobile device 10 could be a personal             to synchronize data with a user's desktop computer (not
information manager (PIM) application. The PIM application            shown). The USB port 18 could also enable a user to set
preferably is an application for organizing and managing user    10   parameters in the mobile device 10 such as preferences
inputted data items such as e-mail, calendar events, voice            through the use of an external device or software application.
                                                                      In addition the USB port 18 may also be used to provide a
mails, appointments, and task items. The PIM data items may
                                                                      means for downloading information or software to the mobile
be stored in the RAM 38 and/or the flash memory 36.
                                                                      device 10 without using the wireless communication network
   The PIM application preferably has the ability to send and
                                                                 15   34. The USB port 18 can provide a direct and thus reliable and
receive data items, via the wireless network 34. The PIM data         trusted connection that may for example be used to load an
items are preferably seamlessly integrated, synchronized and          encryption key onto the mobile device 10 thereby enabling
updated, via the wireless network 34, with corresponding              secure device communication.
data items stored or associated with a host computer system              Coupled to the USB port 18 is a USB connector 54. The
(not shown) used by the device user. The synchronization of      20   USB connector 54 is the physical component that couples the
PIM data items is a process by which the PIM data items on            USB port 18 to the outside world. In the exemplary mobile
the mobile device 10 and the PIM data items on the host               device 10, the USB connector 54 is used to transmit and
computer system can be made to mirror each other.                     receive data from an external data/power source 56, receive
   There are several possible mechanisms for loading appli-           power from the external data/power source 56, direct the
cations onto the mobile device 10. For example, applications     25   transmitted/received data from/to the USB port 18, and direct
may be loaded onto the mobile device 10 through the wireless          the received power to the power subsystem 20.
network 34, an auxiliary I/0 subsystem 40, the serial port 18,           The exemplary power subsystem 20 comprises a charging
a short-range communications subsystem 42, such as an                 and power distribution subsystem 58 and a battery 60. The
infrared ("IR") communication system, or any other suitable           charging and power distribution subsystem 58 performs
subsystem 44. When loading the applications onto the mobile      30   many functions. It may be used to transfer energy to the
device 10, the device user may install the applications in the        battery 60 from the external data/power source 56 to charge
RAM 38, the flash memory 36, or preferably a non-volatile             the battery 60 and also to distribute power to the many power-
store (not shown) such as ROM for execution by the micro-             requiring components within the mobile device 10. The
processor 12. The available application installation mecha-           charging subsystem 58 may be capable of determining the
nisms can increase the utility of the mobile device 10 by        35   presence of a battery 60 and/or a power circuit coupled to the
providing the device user with a way of upgrading the mobile          mobile device 10, such as anAC adapter, USB connection, or
device 10 with additional and/or enhanced on-device func-             car adapter, which alternatively can act as power sources 56 to
tions, communication-related functions, or both. For                  provide power for the mobile device 10 and to charge the
example, a secure communication application may be loaded             battery 60. Additionally, the charging subsystem 58 may have
onto the mobile device 10 that allows for electronic com-        40   the ability to determine if a power source 56 is coupled to the
merce functions or other financial transactions to be per-            mobile device 10 and, in the absence of such a coupling, cause
formed using the mobile device 10.                                    the mobile device 10 to be powered by the battery 60.
   The I/0 devices 16 may be used to display and/or compose              The power distributed by the charging and power distribu-
data communication messages. In one mode of operation, a              tion subsystem 58 may be derived from energy stored in the
signal received by the mobile device 10, such as a text mes-     45   battery 60 and/or energy received from the external data/
sage or web page download, will be received and processed             power source 56. When the battery 60 is depleted, the charg-
by the communication subsystem 14, forwarded to the micro-            ing and power distribution subsystem 58 transfers energy
processor 12, which will preferably further process the               from the power source 56 to recharge the battery 60. Option-
received signal, and provide the processed signal to one or           ally, the charging and power distribution subsystem 58 may
more of the I/0 devices 16 such as a display 46.Alternatively,   50   also transfer energy from the power source 56 to other com-
a received signal such as a voice signal can be provided to a         ponents in the mobile device 10 to power the mobile device 10
speaker 48, or alternatively to an auxiliary I/0 device 40. In        when the battery 60 has been depleted and is recharging.
another mode of operation a device user may compose a data            When the data/power source 56 is not connected to the mobile
item such as an e-mail message using a keyboard 50 in coop-           device 10, power for the device 10 is derived from the battery
eration with the display 46 and possibly an auxiliary I/0        55   60.
device 40. Alternatively, a device user may compose a voice
message via a microphone 52. The composed data item may                                 Exemplary USB Adapter
then be transmitted over a communication network 34 using
the communication subsystem 14.                                          FIG. 2 is a schematic diagram of a first embodiment of an
   A short-range communications subsystem 42 may be pro-         60   adapter100 that can be used to couple the mobile device 10 of
vided in the mobile device 10 to allow the mobile device 10 to        FIG. 1 to the data/power source 56 of FIG. 1. In this example
communicate with other systems or devices, which need not             the adapter 100 is a USB adapter 100 that comprises a primary
necessarily be similar to device 10. For example, the short-          USB connector 102, a power converter 104, a plug unit 106,
range communications subsystem 42 may include an infrared             and an identification subsystem 108. The power converter is a
device and associated circuitry and components or a Blue-        65   known element in the art and typically includes at least one of
tooth™ communication module to allow the device 10 to                 the following components: switching converter, transformer,
communicate with similarly-enabled systems and devices.               DC source, voltage regulator, linear regulator and rectifier. In
Case 2:20-cv-00119-JRG Document 1-5 Filed 04/23/20 Page 11 of 13 PageID #: 90


                                                     US 8,169,187 B2
                              7                                                                   8
the embodiment shown in FIG. 2, the USB adapter 100 is            Various other plug adapters are envisioned that can be con-
shown coupling a mobile device 10 to one of one or more           figured to operate with alternate power sources such as for
types of power sockets HON, HOD, HOB, and HO. Also                instance car sockets.
shown in FIG. 2 is an optional auxiliary USB connector H2            The power distribution and charging subsystem 58 of the
that can be used to couple the mobile device 10 to a data 5 mobile device 10 can selectively use the power provided on
source (not shown) such as a personal computer.                   the Vbus and Gnd lines of the USB connector 54 to provide
   In the embodiment shown in FIG. 2, the primary USB             power to the mobile device 10, charge the battery 60, or both.
connector 102 is configured to mate with the USB connector        A more detailed discussion of how the charging function of
54 of the mobile device 10. The USB adapter 100 is operable       mobile device 10 can be implemented is described in U.S.
                                                               10
to provide power to the mobile device 10 through the Vbus         Provisional Application No. 60/273,021 filed on Mar. 1, 2001
and Gnd power pins in the USB connectors 54 and 102. The          and entitled "System and Method for Adapting a USB to
USB adapter 100 also optionally provides a communication          Provide Power for Charging a Mobile Device" which has
path for data across the D+ and D- data pins in the USB           been incorporated herein by reference.
connectors 54 and 102.                                         15
                                                                     Typically when a mobile device 10 receives power over the
   The plug nnit 106 is preferably a conventional plug unit       USB from a USB host, it is required to draw power in accor-
that can be used to couple with a conventional power socket to    dance with the USB specification. The USB specification
receive power therefrom. For example, the plug unit 106 can       specifies a process for transferring energy across the USB
be a two-prong or three-prong plug of the type used in North      called enumeration and limits the electrical current that can
America that can couple to a North American AC power 20 flow across the USB.
socket HON that provides 115 VAC. In the embodiment                  The USB adapter 100 contributes to a system wherein a
shown in FIG. 2, the plug unit 106 can accept one or more         device 10 that follows the USB specification when coupled to
types of plug adapters H4N, H4B, H4D, and H4 that are             a typical USB host via its USB port can be informed that the
configured to couple to the plug nnit 106 and are further         USB adapter 100 has been coupled to the device 10 and that
configured to directly mate with one or more types of power 25 the device 10 can now draw power without regard to the USB
sockets HON, HOD, HOB, andHO. Theplugunit106 can be               specification and the USB specification imposed limits.
configured to receive energy from a power socket HON,                The identification subsystem 108 provides an identifica-
HOD, HOB, or HO, either directly or through the use of a          tion signal to the mobile device 10 that the power source is not
plug adapter, and is operative to transfer the received energy    a USB limited source. The identification signal could be the
to the power converter 104.                                    30 communication of a single voltage on one or more of the USB
   The power converter 104 is operative to receive energy         data lines, different voltages on the two data lines, a series of
from a power socket HON, HOD, HOB, or H 0 and to convert          pulses or voltage level changes, or other types of electrical
that received energy to a form that can be used by the mobile     signals. The identification subsystem 108 that generates the
device 10. For example, the power converter 104 can be of         identification signal could have multiple types of configura-
conventional construction such as a switching power con- 35 tions. In one embodiment, the identification subsystem 108
verter that converts 115 VAC to 5 VDC. Also, the power            comprises a hard-wired connection of a single voltage level to
converter 104 could comprise a D.C. regulator circuit that        both data lines. In another embodiment, the identification
converts a D.C. input to a D.C. output. The power converter       subsystem 108 comprises a USB controller that is operable to
104 could also be adapted to accept a wide range of input         communicate an identification signal to the mobile device 10.
energy levels and frequencies. Alternatively, the power con- 40 Additional embodiments are contemplated. The identifica-
verter 104 could be adapted to accept a limited range of input    tion subsystem 108 may optionally be configured to have the
energy levels and frequencies, wherein the plug adapters are      capability of electrically connecting or disconnecting the
operable to convert the possible input energy levels and fre-     power output from the power converter 104 from the USB
quencies to a range that the power converter 104 can accom-       connector 102 and/or to connect or disconnect any data inputs
modate. The power converter 104 provides its energy output 45 from the USB adapter 100 to the USB connector 102.
to the mobile device 10 via the Vbus and Gnd pins of the             In addition to providing power to the mobile device 10 over
primary USB connector 102.                                        the primary USB connector 102, the USB adapter 100 may
   Through the use of a variety of different types of plug        optionally be equipped with an auxiliary USB connector H2
adapters, the USB adapter 100 can be adapted to receive           that allows the USB adapter 100 to create a communication
energy from various types of power sockets HON, HOD, so path between the mobile device 10 and some other device
HOB, or HO. For example, using the appropriate plug               capable of commnnicating over the USB such as a personal
adapterH4, H4B, H4D, andH4N, the USB adapter100can                computer, another mobile device or some other type of
receive energy from a power socket such as a 115VAC North         device.
American power socket HON, or a 12 VDC automobile                    The USB adapter 100 preferably provides a commnnica-
power socket, or an air power socket, or others.               55 tion path between the D+ and D- pins of the Primary USB
   For example, in North America, a type "N" power socket is      connector 102 and the D+ and D- pins of the auxiliary USB
commonly available. The plug adapter H4N can be releas-           connector H2. In the embodiment shown, the commnnica-
ably attached to the plug nnit 106 thereby allowing any North     tion path also traverses the identification subsystem 108.
American power socket H4N to be used as a power source.           Alternatively, the communication path could bypass the iden-
When traveling to a locale which does not have the North 60 tification subsystem 108. The USB adapter 100 can thus act as
American power socket H4N, an alternate plug adapter such         a pass-through device for communication between a USB hub
as adapters H4, H4B, or H4D may be selected by the user,          or host and a mobile device 10.
according to the power socket HOD, HOB, or H 0 available at          Optionally, the USB adapter 100 could also transfer energy
the locale. The plug adapter H4, H4B, or H4D may then be          from the power converter 104 to the auxiliary USB connector
releasably attached to plug unit 106 in place of the plug 65 H2 thereby providing a device coupled to the auxiliary USB
adapter H4N, thereby allowing the USB power adapter 100           connector H2 with power. In this arrangement, the identifi-
to connect to a local power supply via the local power socket.    cation subsystem 108 could also provide an identification
Case 2:20-cv-00119-JRG Document 1-5 Filed 04/23/20 Page 12 of 13 PageID #: 91


                                                     US 8,169,187 B2
                              9                                                                       10
signal to the device coupled to the auxiliary USB connector            and charge negotiation process and immediately draw energy
112 to inform that device that the power source is not a USB           from the USB power adapter 100 at a desired rate, for instance
limited source.                                                        at 5 unit loads, i.e. 500 rnA. While the mobile device 10
                                                                       charges its battery using the USB adapter 100, the mobile
    Exemplary Illustration of the Use of a USB Adapter            5    device 10 can disable its typical USB functions. If, however,
                  With a Mobile Device                                 the mobile device 10 detects that a USB host or hub is coupled
                                                                       to the mobile device 10, the mobile device 10 can apply a
   When a USB adapter 100 is connected to a mobile device              voltage to the D+ line to indicate to the USB host or hub that
10, the identification subsystem 108 of the USB adapter 100            the mobile device 10 is coupled thereto and await enumera-
preferably provides an identification signal to the mobile        10   tion and USB charge negotiation.
device 10 to notifY the mobile device 10 that the device 10 is
                                                                          If the USB adapter 100 is coupled to the mobile device 10,
connected to a power source that is not subject to the power
                                                                       and the mobile device 10 does not identifY the USB adapter
limits imposed by the USB specification. Preferably, the
mobile device 10 is programmed to recognize the identifica-            100 through communications with the identification module
tion signal and therefore recognizes that an identification       15
                                                                       108, the mobile device 10 may stop drawing energy from the
signal has been transmitted by the USB adapter 100. After              Vbus and Gnd lines of the USB connector 54. This may occur,
recognizing a valid identification signal, the mobile device 10        for example, if the mobile device 10 is not programmed to
draws power through the USB adapter 100 without waiting                identify the USB adapter 100. The mobile device 10 may
for enumeration or charge negotiation.                                 mistakenly identify the USB adapter 100 as a typical USB
   The detection of the identification signal may be accom-       20   host or hub and await enumeration before drawing substantial
plished using a variety of methods. For example, the micro-            energy. To guard against this, the USB adapter 100 can
processor 12 may detect the identification signal by detecting         optionally be adapted to function with mobile devices that are
the presence of an abnormal data line condition at the USB             not programmed to recognize the USB adapter 100.
port 18. The detection may also be accomplished through the               In that scenario, the USB adapter 100 can be adapted to
use of other device subsystems 44 in the mobile device 10.        25   provide energy to a mobile device by using the knowledge
The preferred identification signal results from the applica-          that the mobile device will draw energy from a connected
tion of voltage signals greater than 2 volts to both the D+ and        device for a period of time before it stops drawing energy due
D- lines in the USB connector 54. The preferred method of              to lack of enumeration. The USB adapter 100 can optionally
identification is described below in greater detail with refer-        provide power for charging a battery 60 in a mobile device by
ence to FIG. 3.                                                   30   periodically switching the voltages on the Vbus and Gnd lines
   At step 210, the mobile device 10 detects the presence of a         between on and off states. When the USB adapter 100 is
voltage on the Vbus line of the USB connector 54 via the USB           coupled to the mobile device, the identification subsystem
port 18. At step 220, the mobile device checks the state of the        108 can apply an on-voltage (5 V for example) between the
D+ and D-lines of USB connector 54. In the example shown               Vbus and Gnd lines. The mobile device will draw energy
in the drawings, the D+ and D- lines are compared to a 2V         35   while awaiting enumeration. After a period of time, the iden-
reference. Also, in this example, the identification subsystem         tification subsystem 108 can apply an off-voltage (0 volts)
108 of the USB adapter 100 may have applied a logic high               between the Vbus and Gnd lines thereby fooling the mobile
signal, such as +5V reference, to both the D+ and D- lines to          device into determining that the unidentified USB device has
identify the attached device as a USB adapter 100. If the              been disconnected from the mobile device. The identification
voltages on both the D+ and D- lines of the USB connector         40   subsystem 108 can then reapply an on-voltage between the
are greater than 2 Volts (step 220), then the mobile device 10         Vbus and Gnd lines. The mobile device will draw energy
determines that the device connected to the USB connector 54           again while awaiting enumeration. This cycle can be repeated
is not a typical USB host or hub and that a USB adapter 100            to periodically apply energy to the mobile device, for
has been detected (step 230). The mobile device 10 can then            example, to recharge the battery 60 of the mobile device.
charge the battery or otherwise use power provided via the        45
Vbus and Gnd lines in the USB connector 54 (step 260)                          Additional Exemplary Embodiments of USB
without waiting for enumeration.                                                               Adapters
   If, however, after the mobile device 10 detects the presence
of a voltage on the Vbus line of the USB connector 54 and                 Shown in FIG. 4 is a schematic diagram of an additional
determines that the voltages on both the D+ and D- lines of       50   exemplary embodiment of a USB adapter 300 that is coupled
the USB connector 54 are not greater than 2 Volts (step 220),          to a mobile device 10. The exemplary USB adapter 300 com-
then the mobile device 10 determines that a USB host or hub            prises a USB connector 302, a power converter 304, a plug
has been detected (step 240). A typical USB host or hub                unit 306, and an identification subsystem 308. The USB con-
weakly holds its D+ and D- lines at zero volts when it is not          nector 302, plug unit 306, and identification subsystem 308
connected to another device. The mobile device 10 can then        55   preferably correspond to the USB connector 102, plug unit
signal the USB host or hub to initiate the enumeration process         106, and identification subsystem 108 which were described
(step 250) and can charge the battery or otherwise use power           earlier with respect to the first embodiment. Similar to the first
provided via the Vbus and Gnd lines in the USB connector 54            embodiment, the additional embodiment may optionally be
(step 260) in accordance with the power limits imposed by the          equipped with various plug adapters 314N, 314D, 314B, and
USB specification. The enumeration process is typically ini-      60   314 that preferably are releasably attachable to plug unit 306
tiated after the mobile device 10 applies approximately zero           so that the appropriate plug adapter 314N, 314D, 314B, or
volts to the D-line and approximately 5 volts to the D+ line to        314 can be selected by a user to allow the USB adapter 300 to
inform the host of the mobile device's 10 presence and com-            couple to and receive energy from an available power socket
munication speed.                                                      310N, 310D, 310B, or 310. The exemplary USB power con-
   Therefore, when a USB adapter 100 is coupled to the            65   verter 300 further comprises a charging subsystem 316 and
mobile device 10 and has been identified as a USB adapter              battery receptacle 318 for coupling the USB adapter 300 to an
100, the mobile device 10 can forego the enumeration process           external battery 320 that may be optionally coupled thereto.
Case 2:20-cv-00119-JRG Document 1-5 Filed 04/23/20 Page 13 of 13 PageID #: 92


                                                     US 8,169,187 B2
                              11                                                                     12
   The battery receptacle 318 provides a location for releas-          from the literal language of the claims. Although the embodi-
ably coupling an external battery 320 thereto so that the              ments have been described with reference to the USB inter-
external battery can be charged via the USB adapter 300. This          face, it is contemplated that the invention could be applicable
provides the USB adapter 300 with a mechanism for charg-               to devices and systems that use other standard interfaces such
ing, for example, a mobile device's primary or spare battery           as the IEEE 1394 interface.
when the battery has been separated from or is not coupled to             What is claimed is:
the mobile device 10.                                                     1. A mobile communication device, comprising:
   To accommodate this functionality, the power converter                 a USB VBUS line and a USB communication path,
304 is capable of providing the proper voltage levels for the             said device configured to draw current from the VBUS line
USB connector 302 and also capable of providing necessary         10         without regard to at least one associated condition speci-
voltage and current levels to drive a battery charging sub-                   fied in a USB specification.
system 316. The power converter 304 is preferably a dual                  2. The device of claim 1, wherein said associated condition
power converter that may be constructed using conventional             is a current limit.
or non -conventional architectures. With respect to the portion           3. The device of claim 1, wherein said current is drawn
of the power converter 304 that provides energy to the USB        15   without USB enumeration.
connector 302, that portion is preferably similar in construc-            4. The device of claim 1, wherein said current is drawn in
tion and function to the power converter 104 of the first              response to an abnormal data condition on said USB commu-
embodiment.                                                            nication path.
   Preferably, the charging subsystem 316 performs in a sub-              5. The device of claim 4, wherein said USB communica-
stantially similar manner to charging subsystem 58 of the         20   tion path includes a D+ line and a D- line.
mobile device 10. But, for efficiency and simplicity of design,           6. The device of claim 5, wherein said abnormal data con-
certain aspects of the dual power converter 304 and the charg-         dition is an abnormal data line condition on said D+ line and
ing subsystem 316 may be combined, as both are local to the            said D- line.
USB adapter 300.                                                          7. The device of claim 6, wherein said abnormal data line
   Other alternative embodiments of the USB adapter may           25   condition comprises is a logic high signals on signal on each
include various combinations of components described                   of said D+ and D- lines.
above with respect to the first and additional embodiments.               8. The device of claim 7, wherein each said logic high
Another embodiment of the USB adapter may include a sec-               signals is greater than 2V.
ond or more auxiliary USB connectors. A USB adapter hav-                  9. The device of claim 2, wherein said current limit is 500
ing one or more auxiliary USB connectors may optionally be        30   rnA.
configured such that one or more of the auxiliary USB con-                10. A mobile device, comprising:
nectors may have power from the USB adapter's power con-                  a USB VBUS line and a USB communication path,
verter made available to it so that multiple USB devices may              said device configured to draw current from the VBUS line
draw power simultaneously. Preferably, a USB adapter hav-                    without regard to at least one USB Specification
ing multiple auxiliary USB connectors will be configured          35         imposed limit.
such that the data lines in the auxiliary connectors can, on a            11. The device of claim 10, wherein said USB Specifica-
selective basis, be electrically connected to or disconnected          tion imposed limit is a current limit.
from the data lines in the primary USB connector. This allows             12. The device of claim 10, wherein said current is drawn
a mobile device connected to the primary USB connector to              without USB enumeration.
receive energy from the adapter regardless of whether a USB       40      13. Thedeviceofclaim10, whereinsaidcurrentisdrawnin
host or hub is connected to an auxiliary USB connector. It is          response to an abnormal data condition on said USB commu-
also contemplated that a USB adapter may be embodied in a              nication path.
USB host or hub.                                                          14. The device of claim 13, wherein said USB communi-
                                                                       cation path includes a D+ line and a D- line.
                         Conclusion                               45      15. The device of claim 14, wherein said abnormal data
                                                                       condition is an abnormal data line condition on said D+ line
   The embodiments described herein are examples of struc-             and said D- line.
tures, systems or methods having elements corresponding to                16. The device of claim 15, wherein said abnormal data line
the elements of the invention recited in the claims. This writ-        condition is a logic high signal on each of said D+ and D-
ten description may enable those skilled in the art to make and   50   lines.
use embodiments having alternative elements that likewise                 17. The device of claim 6, wherein each said logic high
correspond to the elements of the invention recited in the             signal is greater than 2V.
claims. The intended scope of the invention thus includes                 18. The device of claim 11, wherein said current limit is
other structures, systems or methods that do not differ from           SOOmA.
the literal language of the claims, and further includes other
structures, systems or methods with insubstantial differences
                                                                                              * * * * *
